Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9-12, drawn to a functional DNA comprising (i) one or more coding sequences encoding a sequence specific endonuclease, ii) one or more regulatory sequences and (iii) one or more endonuclease recognized sequences.
Group II, claim(s) 7, drawn to the DNA of Group I further comprising a CRISPR RNA (crRNA).
Group III, claim 8, drawn to THE DNA of Group I further comprising a first and second AAV inverted repeats.
Group IV, claims 16, drawn to an expression vector comprising the DNA of Group I. Group V, claim 17, drawn to an adeno-associated virus comprising the DNA of Group I and an AAV caspid protein.
Group VI, claim 17, drawn to an adeno-associated virus comprising the vector of Group IV and an AAV caspid protein.
Group VII, claims 18-19, drawn to a method comprising introducing a first heterologous DNA of Group I into a host cell comprising a genomic nucleic acid, wherein the genomic nucleic acid comprises a target site for the endonuclease, wherein the first heterologous DNA is configured to express the endonuclease in the host cell and cleave the genomic nucleic acid at the target site.
Group VIII, claims 27-28, drawn to a self-inactivating genome editing system comprising the DNA of Group I.
Group IX, claims 31-33, drawn to a self-inactivating genome editing system comprising (a) a functional DNA comprising a sequence encoding an RNA-guided site-specific endonuclease and target nucleotide sequences as well as (b) a guide RNA that comprises a DNA-targeting system.
 	The groups of inventions listed as I-IX above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of I-XI share a corresponding special technical feature namely a functional DNA comprising (i) one or more coding sequences encoding a sequence specific endonuclease, ii) one or more regulatory sequences and (iii) one or more endonuclease recognized sequences (compositions thereof or a method of use thereof).
 	However, this special technical feature was known in the prior art prior to filing of this application, see Moore et al., (Nucleic Acid Research, 43(2), 1297-1303, 2015, cited in the IDS). 
.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure (compositions comprising said product and methods of use of said product) are as follows: 
(a) a functional DNA of Group I wherein the genome editing endonuclease is Cas endonuclease, compositions 
(b)  a functional DNA of Group I wherein the genome editing endonuclease is ZFN and 
(c) a functional DNA of Group I wherein the genome editing endonuclease is TALEN.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-12, 16-17, 19, 27-28.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656